DETAILED ACTION
		This Office action is in response to amendment filed on July 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 8 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the first inductor has a first terminal coupled to an input node for receiving the input voltage, and a second terminal coupled to a first node; wherein the output stage circuit comprises: a first diode, wherein the first diode has an anode coupled to the first node, and a cathode coupled to an output node for outputting the output voltage; and a capacitor, wherein the capacitor has a first terminal coupled to the output node, and a second terminal coupled to the ground voltage; wherein the third inductor has a first terminal coupled to a second node, and a second terminal coupled to the ground voltage; wherein the current-limiting path comprises: a resistor, wherein the resistor has a first terminal coupled to the second node, and a second terminal coupled to a third node; and a second diode, wherein the second diode has an anode coupled to the third node, and a cathode coupled to the output node” in combination with all other claim limitations. Claims 2-3, 5-6, 8 and 11-15 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838